El Juez Asociado Sr. HerNÁNdez,
después de exponer los hechos anteriores, emitió la siguiente opilnión.
Considerando ■ que el artículo 448 del Código de Enjuicia-miento Criminal concede á la Corte originaria la facultad de decretar el sobreseimiento del proceso en los casos en que no se haya presentado la acusación contra el reo en el término de sesenta días desde su detención, ó cuando no sea sometido á juicio en el término de ciento veinte días á contar desde la presentación de la acusación, á ménos que exista justa causa en contrario; y que por tanto, ese poder es discrecional, de-biendo conciliarse en su ejercicio los intereses de la justicia y los derechos del acusado.
Considerando: que por la razón expuesta, si el acusado Lizardi se crée con derecho á que se decrete el sobreseimiento en la causa que motiva su prisión, ha debido presentar para ello la correspondiente moción ante el Tribunal de Distrito de Plumacao, citando le Sección del Código de Enjuiciamiento ■Criminal bajo la cual se crea amparado, sin que fuera necesa-rio solicitar el auto de Hateas Corpus.
Considerando: en su consecuencia que la pretensión de Habeas Corpus no está comprendida, según se alega, en los números Io. y 2o. del art. 483 del Código de Enjuiciamiento Criminal.
Vista la resolución que con fecha siete de Diciembre del año próximo pasado dictó esta Córte Suprema en el recurso-de apelación interpuesto por el preso Antonio Torres' contra auto del Presidente de la Corte de Distrito de Ponce que desestimó la excarcelación del Torres.
Se declara no haber lugar á la excarcelación que solicita el *363preso Manuel Lizardi, y continúe bajo la custodia del Alcaide de la Cárcel de San Juan.